Cryo-Cell International, Inc.



2012 Equity Incentive Plan


Article 1. General



Section 1.1 Purpose, Effective Date and Term.  The purpose of this Cryo-Cell
International, Inc. 2012 Equity Incentive Plan (the "Plan") is to promote the
long-term financial success of Cryo-Cell International, Inc. (the "Company"),
and its Subsidiaries by providing a means to attract, retain and reward
individuals who contribute to such success and to further align their interests
with those of the Company's stockholders. The "Effective Date" of the Plan is
December 1, 2011. The Plan will be submitted to the Company's stockholders for
approval at the Company's 2012 annual meeting of stockholders.  The Plan shall
remain in effect as long as any Awards under it are outstanding; provided,
however, that no Awards may be granted under the Plan after the ten-year
anniversary of the Effective Date.

Section 1.2 Administration.  The Plan shall be administered by a committee of
the Company's Board of Directors (the "Committee"), in accordance with Section
5.1.

Section 1.3 Participation.  Each Employee or Director of, or service provider
to, the Company or any Subsidiary of the Company who is granted an Award in
accordance with the terms of the Plan shall be a "Participant" in the Plan. 
Awards under the Plan shall be limited to Employees and Directors of, and
service providers to, the Company or any Subsidiary.

Section 1.4 Definitions.  Capitalized terms used in this Plan are defined in
Article 8 and elsewhere in this Plan.

Article 2. Awards

Section 2.1 General.  Any Award under the Plan may be granted singularly, in
combination with another Award (or Awards), or in tandem whereby the exercise or
vesting of one Award held by a Participant cancels another Award held by the
Participant.  Each Award under the Plan shall be subject to the terms and
conditions of the Plan and such additional terms, conditions, limitations and
restrictions as the Committee shall provide with respect to such Award and as
evidenced in the Award Agreement.  Subject to the provisions of Section 2.10, an
Award may be granted as an alternative to or replacement of an existing Award
under the Plan or any other plan of the Company or any Subsidiary or as the form
of payment for grants or rights earned or due under any other compensation plan
or arrangement of the Company or its Subsidiaries, including without limitation
the plan of any entity acquired by the Company or any Subsidiary.  The types of
Awards that may be granted under the Plan include:

(a) Stock Options.  A Stock Option means a grant under Section 2.2 which
represents the right to purchase shares of Stock at an Exercise Price
established by the Committee.  Any Stock Option may be either an Incentive Stock
Option (an "ISO") that is intended to satisfy the requirements applicable to an
"Incentive Stock Option" described in Code Section 422(b), or a Non-Qualified
Stock Option (a "Non-Qualified Option") that is not intended to be an ISO;
provided, however, that no ISOs may be granted: (i) after the ten-year
anniversary of the Effective Date; or (ii)  to a non-Employee.  Any ISO granted
under this Plan that does not qualify as an ISO for any reason (whether at the
time of grant or as the result of a subsequent event) shall be deemed to be a
Non-Qualified Option. In addition, any ISO granted under this Plan may be
modified unilaterally by the Committee to disqualify such Stock Option from ISO
treatment such that it shall become a Non-Qualified Option.

(b) Stock Appreciation Rights.  A stock appreciation right (a "SAR") means a
grant under Section 2.2, which represents the right to receive in cash, shares
of Stock or a combination of both (as shall be reflected in the Award Agreement)
an amount equal to or based upon the excess of: (i) the Fair Market Value of a
share of Stock at the time of exercise, over (ii) the Exercise Price established
by the Committee in accordance with Section 2.2 hereof.

(c) Restricted Stock Awards.  A Restricted Stock Award means a grant of shares
of Stock under Section 2.3 for no consideration or such minimum consideration as
may be required by applicable law, either alone or in addition to other Awards
granted under the Plan, subject to a vesting schedule or the satisfaction of
market conditions or performance conditions. 

(d) Restricted Stock Unit Awards. A Restricted Stock Unit Award means a grant
under Section 2.4 denominated in shares of Stock that is similar to a Restricted
Stock Award except no shares of Stock are actually awarded on the date of grant
of a Restricted Stock Unit Award. A Restricted Stock Unit Award is subject to a
vesting schedule or the satisfaction of market conditions or performance
conditions and may be settled in shares of Stock, cash, or a combination of cash
and shares of Stock based on the Fair Market Value of a specified number of
shares of Stock.

(e) Performance Share Awards. A Performance Share Award means a grant under
Section 2.5(a) which is denominated in shares of Stock and represents the right
to receive the Fair Market Value of a share of Stock upon satisfaction of
performance-based conditions. A Performance Share Award may be settled in shares
of Stock, cash, or a combination of cash and shares of Stock.

(f) Performance Unit Awards. A Performance Unit Award means a grant under
Section 2.5(b) which is denominated in a specified dollar amount and represents
the right to receive payment of a specified dollar amount (or a percentage of
the specified dollar amount) upon satisfaction of performance-based conditions.
A Performance Unit Award may be settled in cash, shares of Stock, or a
combination of cash and shares of Stock.

(g) Other Stock-Based Awards. An Other-Stock Based Award means an equity-based
or equity-related Award granted under Section 2.6 that is not otherwise
described by the terms of this Plan.

(h) Dividend Equivalent Rights. A Dividend Equivalent Right means a grant under
Section 2.7 hereof that entitles the Participant to receive the cash dividends
that are or would be payable with respect to a share of Stock.

Section 2.2 Stock Options and SARs

. 



(a) Grant of Stock Options and SARs. Each Stock Option or SAR shall be evidenced
by an Award Agreement which shall: (i) specify the number of Stock Options or
SARs covered by the Award; (ii) specify the date of grant of the Stock Option or
SAR; (iii) specify the vesting period; and (iv) contain such other terms and
conditions not inconsistent with the Plan, including the effect of termination
of a Participant's employment or Service with the Company as the Committee may,
in its discretion, prescribe.

(b) Terms and Conditions. A Stock Option or SAR shall be exercisable in
accordance with such terms and conditions and during such periods as may be
established by the Committee. In no event, however, shall a Stock Option or SAR
expire later than ten (10) years after the date of its grant (or five (5) years
with respect to ISOs granted to an Employee who is a 10% Stockholder).  The
"Exercise Price" of each Stock Option and SAR shall not be less than 100% of the
Fair Market Value of a share of Stock on the date of grant (or, if greater, the
par value of a share of Stock); provided, however, that the Exercise Price of an
ISO shall not be less than 110% of Fair Market Value of a share of Stock on the
date of grant if granted to a 10% Stockholder; provided further, that the
Exercise Price may be higher or lower in the case of Stock Options or SARs
granted in replacement of existing Awards held by an Employee or Director of, or
service provider to, an acquired entity.  The payment of the Exercise Price of a
Stock Option shall be by cash or, subject to limitations imposed by applicable
law, by such other means as the Committee may from time to time permit,
including, but not limited to: (i) by tendering, either actually or
constructively by attestation, shares of Stock valued at Fair Market Value as of
the day of exercise; (ii) by irrevocably authorizing a third party, acceptable
to the Committee, to sell shares of Stock (or a sufficient portion of the
shares) acquired upon exercise of the Stock Option and to remit to the Company a
sufficient portion of the sale proceeds to pay the entire Exercise Price and any
tax withholding resulting from such exercise; (iii) by net shares settlement,
whereby the Company withholds the exercise price and any taxes owed on the
exercise, and only delivers the remaining net shares to the grantee; (iv) by
personal, certified or cashiers' check; (v) by other property deemed acceptable
by the Committee; or (vi) by any combination thereof. The total number of shares
that may be acquired upon the exercise of a Stock Option or a SAR shall be
rounded down to the nearest whole share.

Section 2.3 Restricted Stock Awards.

(a) Grant of Restricted Stock Awards. Each Restricted Stock Award shall be
evidenced by an Award Agreement which shall: (i) specify the number of shares of
Stock covered by the Restricted Stock Award; (ii) specify the date of grant of
the Restricted Stock Award; (iii) specify the vesting period; and (iv) contain
such other terms and conditions not inconsistent with the Plan, including the
effect of termination of a Participant's employment or Services with the
Company, as the Committee may, in its discretion, prescribe. All Restricted
Stock Awards shall be in the form of issued and outstanding shares of Stock that
shall be either: (x) registered in the name of the Participant and held by the
Company, together with a stock power executed by the Participant in favor of the
Company, pending the vesting or forfeiture of the Restricted Stock Award; or (y)
registered in the name of, and delivered to, the Participant. In any event, the
certificates evidencing the Restricted Stock Award shall at all times prior to
the applicable vesting date bear the following legend:

The Stock evidenced hereby is subject to the terms of an Award Agreement with
Cryo-Cell International, Inc. dated [Date], made pursuant to the terms of the
Cryo-Cell International, Inc. 2012 Equity Incentive Plan, copies of which are on
file at the executive offices of Cryo-Cell International, Inc., and may not be
sold, encumbered, hypothecated or otherwise transferred except in accordance
with the terms of such Plan and Award Agreement.

or such other restrictive legend as the Committee, in its discretion, may
specify. Notwithstanding the foregoing, the Company may in its sole discretion
issue Restricted Stock Awards in any other approved format (e.g. electronically)
in order to facilitate the paperless transfer of such Awards. In the event
Restricted Stock Awards are not issued in certificate form, the Company and the
transfer agent shall maintain appropriate bookkeeping entries that evidence
Participants' ownership of such Awards. Restricted Stock Awards that are not
issued in certificate form shall be subject to the same terms and conditions of
this Plan as certificated shares, including the restrictions on transferability
and the requirement that the Participant execute a stock power in favor of the
Company, until the satisfaction of the conditions to which the Restricted Stock
Award is subject.

Terms and Conditions.

(i) Dividends.

Unless the Committee determines otherwise with respect to any Restricted Stock
Award and specifies such determination in the relevant Award Agreement, any
dividends or distributions declared and paid with respect to shares of Stock
subject to the Restricted Stock Award, other than a stock dividend consisting of
shares of Stock, shall be immediately distributed to the Participant. If the
Committee determines to delay the distribution of dividends to a Participant
until the vesting of a Restricted Stock Award, the Committee shall cause the
dividend (and any earnings thereon) to be distributed to the Participant no
later than two and one-half months following the date on which the Restricted
Stock Award vests.



(ii) Voting Rights.

Unless the Committee determines otherwise with respect to any Restricted Stock
Award and specifies such determination in the relevant Award Agreement, voting
rights associated with the shares of Stock subject to the Restricted Stock Award
shall be exercised by the Participant in his or her discretion.



(iii) Tender Offers and Merger Elections.

Each Participant to whom a Restricted Stock Award is granted shall have the
right to respond, or to direct the response, with respect to the related shares
of Stock, to any tender offer, exchange offer, cash/stock merger consideration
election or other offer made to, or elections made by, the holders of shares of
Stock. Such a direction for any such shares of Stock shall be given by proxy or
ballot (if the Participant is the beneficial owner of the shares of Stock for
voting purposes) or by completing and filing, with the inspector of elections,
the trustee or such other person who shall be independent of the Company as the
Committee shall designate in the direction (if the Participant is not such a
beneficial owner), a written direction in the form and manner prescribed by the
Committee. If no such direction is given, then the shares of Stock shall not be
tendered.



Section 2.4 Restricted Stock Unit Awards.

(a) Grant of Restricted Stock Unit Awards.    Each Restricted Stock Unit Award
shall be evidenced by an Award Agreement which shall: (i) specify the number of
Restricted Stock Units covered by the Award; (ii) specify the date of grant of
the Restricted Stock Units; (iii) specify the vesting period or market
conditions or performance conditions that must be satisfied in order to vest in
the Award; and (iv) contain such other terms and conditions not inconsistent
with the Plan, including the effect of termination of a Participant's employment
or Services with the Company, as the Committee may, in its discretion,
prescribe.

 

(b) Terms and Conditions.    Each Restricted Stock Unit Award shall be subject
to the following terms and conditions:

 

(i)    A Restricted Stock Unit Award shall be similar to Restricted Stock Award
except that no shares of Stock are actually awarded to the recipient on the date
of grant. Each Restricted Stock Unit Award shall be evidenced by an Award
Agreement that shall specify the Restriction Period (defined below), the number
of Restricted Stock Units granted, and such other provisions, including the
effect of termination of a Participant's employment or Service with the Company,
as the Committee shall determine. The Committee shall impose such other
conditions and/or restrictions on any Restricted Stock Unit Award granted
pursuant to the Plan as it may deem advisable including, without limitation, a
requirement that Participants pay a stipulated purchase price for each
Restricted Stock Unit, time-based restrictions and vesting following the
attainment of performance measures set forth in Section 2.5(c) hereof,
restrictions under applicable laws or under the requirements of any stock
exchange or market upon which such shares may be listed, or holding requirements
or sale restrictions placed by the Company upon vesting of such Restricted Stock
Units.

 

(ii) The Committee may, in connection with the grant of Restricted Stock Units,
designate them as "performance based compensation" within the meaning of Code
Section 162(m), in which event it shall condition the vesting thereof upon the
attainment of one or more performance measures set forth in Section 2.5(c)
hereof. Regardless of whether Restricted Stock Units are subject to the
attainment of one or more performance measures, the Committee may also condition
the vesting thereof upon the continued Service of the Participant. The
conditions for grant or vesting and the other provisions of Restricted Stock
Units (including without limitation any applicable performance measures) need
not be the same with respect to each recipient. An Award of Restricted Stock
Units shall be settled as and when the Restricted Stock Units vest or, in the
case of Restricted Stock Units subject to performance measures, after the
Committee has certified that the performance goals have been satisfied.

(iii) Subject to the provisions of the Plan and the applicable Award Agreement,
during the period, if any, set by the Committee, commencing with the date of
such Restricted Stock Unit Award for which such Participant's continued Service
is required (the "Restriction Period"), and until the later of (A) the
expiration of the Restriction Period and (B) the date the applicable performance
measures (if any) are satisfied, the Participant shall not be permitted to sell,
assign, transfer, pledge or otherwise encumber Restricted Stock Units.

(iv) A Participant shall have no voting rights with respect to any Restricted
Stock Units granted hereunder.

 

Section 2.5 Performance Awards

.



(a) Grant of Performance Share Awards. Each Performance Share Award shall be
evidenced by an Award Agreement which shall: (i) specify the number of shares of
Stock covered by the Performance Share Award; (ii) specify the date of grant of
the Performance Share Award; (iii) specify the vesting period; and (iv) contain
such other terms and conditions not inconsistent with the Plan, including the
effect of termination of a Participant's employment or Service with the Company,
as the Committee may, in its discretion, prescribe.

(i) Terms and Conditions. Performance Share Awards shall be subject to the
following terms and conditions:

(A) Subject to the limitations of the Plan, Performance Share Awards may be
issued hereunder to Participants, for no cash consideration or for such minimum
consideration as may be required by applicable law, either alone or in addition
to other Awards granted under the Plan. The performance measures to be achieved
during any performance period and the length of the performance period shall be
determined by the Committee upon the grant of each Performance Share Award,
provided that the performance period shall be no less than one year following
the date of grant, and provided further that the Committee may at the time a
Performance Share Award is granted specify a maximum amount payable in respect
of such Award.

(B) At the time it grants a Performance Share Award, the Committee shall
establish one or more performance measures from those set forth in Section
2.5(c) hereof, to which the Performance Share Award is subject during a
specified performance period, the attainment of which shall be a condition of
the recipient's right to receive payment under such Performance Share Award. The
conditions for grant or vesting and the other provisions of the Performance
Share Award (including without limitation any applicable performance measures)
need not be the same with respect to each recipient. If any one or more of the
performance measures to which a Performance Share Award is subject is not
attained during the performance period, such Performance Share Award shall be
forfeited without consideration.

(C) The performance levels to be achieved for each performance period and the
amount of the Award to be distributed shall be conclusively determined by the
Committee. Performance Share Awards shall be paid in a lump sum following the
close of the performance period to which they relate and after the Committee
certifies that the applicable performance levels have been satisfied. The grant
of any Performance Share Award and the establishment of performance measures for
Performance Share Awards to Covered Employees that are intended to be
performance based compensation shall be made during the period required under
Code Section 162(m) and shall comply with all applicable requirements of Code
Section 162(m).

(D) If the performance measures for a Performance Share Award have been
attained, payment in respect of such Performance Share Award shall be made at
the close of the performance period to which such Award relates and after the
Committee has certified that performance measures have been satisfied.
Performance Share Awards may be paid in cash, shares of Stock, or any
combination thereof, in the sole discretion of the Committee at the time of
payment. To the extent payment is to be made in shares of Stock, the Committee
shall cause a stock certificate or evidence of book entry shares, together with
all dividends and other distributions with respect thereto that have been
accumulated, to be delivered, free of any restrictive legend other than as may
be required by applicable law, to the recipient of the Performance Share Award.
Prior to such delivery, the recipient of a Performance Share Award shall have no
right to vote or to receive dividends, nor have any other rights with respect to
the shares of Stock.

(b) Grant of Performance Unit Awards. Each Performance Unit Award shall be
evidenced by an Award Agreement which shall: (i) specify the initial dollar
value represented by the Performance Unit Award; (ii) specify the date of grant
of the Performance Unit Award; (iii) specify the vesting period; and (iv)
contain such other terms and conditions not inconsistent with the Plan,
including the effect of termination of a Participant's employment or Service
with the Company, as the Committee may, in its discretion, prescribe.

(i) Terms and Conditions. Performance Unit Awards shall be subject to the
following terms and conditions:

(A) Subject to the limitations of the Plan, the Committee may, in its
discretion, grant Performance Unit Awards to Participants, which shall be
denominated in a specified dollar amount and shall represent the right to
receive payment of the specified dollar amount or a percentage (which may be
more than 100%) of the specified dollar amount depending on the level of the
applicable performance measure attained; provided, however, that the Committee
may at the time a Performance Unit Award is granted specify a maximum amount
payable in respect of such Award.

(B) At the time it grants a Performance Unit Award, the Committee shall
establish one or more performance measures from those set forth in Section
2.5(c) hereof, to which the Performance Unit Award is subject during a specified
performance period, the attainment of which shall be a condition of the
recipient's right to receive payment under such Performance Unit Award. The
conditions for granting or vesting and the other provisions of Performance Unit
Award (including without limitation any applicable performance measures) need
not be the same with respect to each recipient. If any one or more of the
performance measures to which a Performance Unit Award is subject is not
attained during the performance period, such Performance Unit Award shall be
forfeited without consideration.

(C) The performance levels to be achieved for each performance period and the
amount of the Award to be distributed shall be conclusively determined by the
Committee prior to any distribution. Performance Unit Awards shall be paid in a
lump sum following the close of the performance period to which they relate. The
grant of any Award and the establishment of performance measures for Awards to
Covered Employees that are intended to be performance based compensation shall
be made during the period required under Code Section 162(m) and shall comply
with all applicable requirements of Code Section 162(m).

(D) If the performance measures for a Performance Unit Award have been attained,
payment in respect of such Performance Unit Award shall be made following the
close of the performance period to which such Award relates; provided, that the
Committee has first certified that the applicable performance measures have been
satisfied. Such payment may be paid in cash, shares of Stock, or any combination
thereof, in the sole discretion of the Committee at the time of payment. To the
extent payment is to be made in shares of Stock, the Committee shall cause a
stock certificate or evidence of book entry shares, together with all dividends
and other distributions with respect thereto that have been accumulated, to be
delivered, free of any restrictive legend other than as may be required by
applicable law, to the recipient of the Performance Unit Award. Prior to such
delivery, the recipient of a Performance Unit Award shall have no right to vote
or to receive dividends, nor have any other rights with respect to the shares of
Stock.

(c) Performance Measures.  Performance measures under the Plan may be based on
any one or more of the following:

 i.     revenue;
 ii.    diluted revenue per share
 iii.   basic earnings per Share;
 iv.    basic cash earnings per Share;
 v.     diluted earnings per Share;
 vi.    diluted cash earnings per Share;
 vii.   net income;
 viii.  cash earnings;
 ix.    return on average stockholders' equity;
 x.     cash return on average stockholders' equity;
 xi.    return on average tangible stockholders' equity;
 xii.   cash return on average tangible stockholders' equity;
 xiii.  core earnings;
 xiv.   operating income;
 xv.    cash flow;
 xvi.   strategic business objectives, consisting of one or more objectives
        based upon meeting specified cost targets, business expansion goals, and
        goals relating to acquisitions or divestitures, or goals relating to
        capital raising and capital management;
 xvii.  stock price (including, but not limited to, growth measures and total
        shareholder return);
 xviii. sales force roll out;
 xix.   information technology implementation;
 xx.    quarterly revenue growth and earnings; or
 xxi.   any combination of the foregoing.

Performance goals may be expressed on an absolute and/or relative basis, or a
before- or after-tax basis, may be based on or otherwise employ comparisons
based on internal targets, the past performance of the Company and/or the past
or current performance of other companies, may include or exclude any or all
extraordinary or non-recurring items and may be applied on a consolidated basis
or to individual business units, divisions or Subsidiaries.

(d) Adjustments. Pursuant to this Section 2.5, in certain circumstances the
Committee may adjust performance measures; provided, however, no adjustment may
be made with respect to an Award that is intended to be performance-based
compensation within the meaning of Code Section 162(m), except to the extent the
Committee exercises such negative discretion as is permitted under applicable
law for purposes of an exception under Code Section 162(m) so that no
adjustments or exercise of discretion results in an increase in compensation
with respect to an Award intended to be performance-based compensation. If the
Committee determines that a change in the business, operations, corporate
structure or capital structure of the Company or the manner in which the Company
or its Subsidiaries conducts its business or other events or circumstances
render current performance measures to be unsuitable, the Committee may modify
such performance measures, in whole or in part, as the Committee deems
appropriate. If a Participant is promoted, demoted or transferred to a different
business unit during a performance period, the Committee may determine that the
selected performance measures or applicable performance period are no longer
appropriate, in which case, the Committee, in its sole discretion, may: (i)
adjust, change or eliminate the performance measures or change the applicable
performance period; or (ii) cause to be made a cash payment to the Participant
in an amount determined by the Committee.

Section 2.6. Other Stock-Based Awards.

(a) Grant of Other Stock-Based Awards. Subject to the limitations of the Plan,
the Committee may, in its discretion, grant Other Stock-Based Awards to
Participants. Other Stock-Based Awards shall be denominated or payable in,
valued in whole or in part by reference to, or otherwise based on or related to,
shares of Stock, as determined by the Committee to be consistent with the
purposes of the Plan, including without limitation, shares of Stock awarded
purely as a "bonus" or other "incentive" whether or not subject to any
restrictions or conditions, convertible or exchangeable debt securities, other
rights convertible or exchangeable into shares of Stock, purchase rights, and
Awards valued by reference to the book value of shares of Stock or the value of
securities of, or the performance of, specified Subsidiaries.

(b) Terms and Conditions.

(i) The Committee shall determine the terms and conditions of such Awards, which
may include attainment of performance measures in accordance with
Section 2.5(c). Shares of Stock delivered pursuant to an Award in the nature of
a purchase right granted under this Section shall be purchased for such
consideration, paid for at such times, by such methods, and in such forms,
including, without limitation, cash, shares of Stock, other Awards, or other
property, as the Committee shall determine.

(ii) Each Other Stock-Based Award granted under the Plan shall be evidenced by
an Award Agreement which shall: (A) specify the number of shares of Stock
related to the Other Stock-Based Award; (B) specify the date of grant of the
Other Stock-Based Award; (C) specify the vesting period or market conditions or
performance conditions (including whether the Award constitutes
performance-based compensation that is subject to a performance measure under
Section 2.5(c) hereof) that must be satisfied in order to vest in the Award; (D)
provide the extent to which the Participant may receive Other Stock-Based Awards
following termination of the Participant's employment or Service to the Company
or any Subsidiary; and (E) contain such other terms and conditions not
inconsistent with the Plan as the Committee may, in its discretion, prescribe.



Section 2.7 Dividend Equivalent Rights.

(a) In connection with the grant of any equity-based or equity-related Award
hereunder, the Committee may grant a Participant a Dividend Equivalent Right
with respect to the shares of Stock covered by such Award. Such grant of
Dividend Equivalent Rights shall be included in the Award Agreement that
evidences the grant of the related equity-based or equity-related Award.
Notwithstanding the foregoing, Dividend Equivalent Rights may also be awarded on
a free-standing basis in the sole discretion of the Committee. The Award
Agreement entered into with the Participant shall be subject to the terms and
conditions of the Plan, and the Dividend Equivalent Rights (other than
free-standing Dividend Equivalent Rights) shall be subject to all the conditions
and restrictions of the underlying Awards to which they relate.

(b) Each Dividend Equivalent Right represents the right to receive cash
dividends that are or would be payable with respect to the shares of Stock
underlying the equity-based or equity-related Award to which the Dividend
Equivalent Right relates. Dividend Equivalent Rights granted on a free-standing
basis will entitle the holder to a right to receive a cash payment equal in
value to dividends paid with respect to a specified number of shares of Stock.
Upon payment of a dividend on shares of Stock of the Company, the Participant
holding a Dividend Equivalent Right with respect to equity-based or
equity-related Awards shall promptly receive from the Company the amount of cash
equal to the amount of the cash dividend paid per share of Stock, multiplied by
the number of shares of Stock underlying the related Award.

(c) In the event an Award granted hereunder is forfeited for any reason, the
related Dividend Equivalent Right shall also be forfeited. Unless otherwise
determined by the Committee and set forth in the Award Agreement, a Dividend
Equivalent Right is payable only while the Participant is an Employee or a
Director.

Section 2.8 Vesting of Awards

. If the right to become vested in an Award under the Plan (including the right
to exercise a Stock Option) is conditioned on the completion of a specified
period of Service with the Company or its Subsidiaries, without achievement of
performance measures or other performance objectives being required as a
condition of vesting, and without it being granted in lieu of, or in exchange
for, other compensation, then the required period of Service for full vesting
shall be determined by the Committee and evidenced in the Award Agreement
(subject to acceleration of vesting, to the extent permitted by the Committee,
including in the event of the Participant's death, Disability, Retirement, or
Involuntary Termination of Employment following a Change in Control), and
provided that Service as a director emeritus or advisor director shall
constitute Service for purposes of vesting.



Section 2.9 Deferred Compensation. If any Award would be considered "deferred
compensation" as defined under Code Section 409A ("Deferred Compensation"), the
Committee reserves the absolute right (including the right to delegate such
right) to unilaterally amend the Plan or the Award Agreement, without the
consent of the Participant, to maintain exemption from, or to comply with, Code
Section 409A. Any amendment by the Committee to the Plan or an Award Agreement
pursuant to this Section 2.9 shall maintain, to the extent practicable, the
original intent of the applicable provision without violating Code Section 409A.
A Participant's acceptance of any Award under the Plan constitutes
acknowledgement and consent to such rights of the Committee, without further
consideration or action. Any discretionary authority retained by the Committee
pursuant to the terms of this Plan or pursuant to an Award Agreement shall not
be applicable to an Award which is determined to constitute Deferred
Compensation, if such discretionary authority would contravene Code Section
409A. The following rules will apply to an Award which is determined to
constitute Deferred Compensation:

(a) The terms of any such Award, including any authority of the Company or the
Committee and rights of a Participant with respect to the Award, shall be
limited to those terms permitted under Code Section 409A and the regulations
thereunder;

(b) If a Participant is permitted to elect to defer such Award or any payment
under such Award, the election shall be permitted only at times in compliance
with Code Section 409A and the regulations thereunder;

(c) The Company shall have no authority to accelerate or delay distributions
relating to such Awards in excess of the authority permitted under Code Section
409A and the regulations thereunder;

(d) Any distribution of an Award triggered by a Participant's Termination of
Service shall be made only at the time that the Participant has had a
"Separation from Service" as defined in Section 8.1 or at such earlier time
preceding a Termination of Service that there occurs another event triggering a
distribution under the Plan or the applicable Award Agreement in compliance with
Code Section 409A and the regulations thereunder;

(e) In the case of any distribution of such Award, the time and form of payment
for such distribution will be specified in the Award Agreement; provided that,
if the time and form of payment for such distribution is not otherwise specified
in the Plan or an Award Agreement or other governing document, the distribution
shall be made in one lump sum amount on March 15 in the calendar year following
the calendar year at which the settlement of the Award is specified to occur,
any applicable restriction lapses, or there is no longer a substantial risk of
forfeiture applicable to such amounts; and

(f) In the case of any such Award providing for a distribution upon the lapse of
a substantial risk of forfeiture, the time and form of payment for such
distribution will be specified in the Award Agreement; provided that, if the
timing and form of payment of such distribution is not otherwise specified in
the Plan or an Award Agreement or other governing document, the distribution
shall be made in one lump sum amount on March 15 of the calendar year following
the calendar year in which the substantial risk of forfeiture lapses.

Section 2.10 Prohibition Against Option Repricing.  Except for adjustments
pursuant to Section 3.4, and reductions of the Exercise Price approved by the
Company's stockholders, neither the Committee nor the Board shall have the right
or authority to make any adjustment or amendment that reduces or would have the
effect of reducing the Exercise Price of a Stock Option or SAR previously
granted under the Plan, whether through amendment, cancellation (including
cancellation in exchange for a cash payment in excess of the Stock Option's
in-the-money value) or replacement grants, or other means.

Section 2.11 Effect of Termination of Service on Awards. The Committee shall
establish the effect of a Termination of Service on the continuation of rights
and benefits available under an Award or this Plan and, in so doing, may make
distinctions based upon, among other things, the cause of Termination of Service
and type of Award. Unless the Committee shall specifically state otherwise at
the time an Award is granted, all Awards to an Employee, Director or service
provider shall vest immediately upon such individual's death, Disability or
Retirement, provided however, that Performance Share Awards, Performance Unit
Award or other Awards intended to qualify as performance-based compensation
under Code Section 162(m) (other than a Stock Option or SAR award unless subject
to performance based criteria) will not immediately vest on Retirement. Unless
otherwise provided in an Award Agreement, the following provisions shall apply
to each Award granted under this Plan:

(a) Upon a Participant's Termination of Service for any reason other than
Disability, Retirement, death or termination for Cause, Stock Options and SARs
shall be exercisable only as to those shares that were immediately exercisable
by such Participant at the date of termination, and Stock Options and SARs may
be exercised only for a period of three months following termination, and any
Restricted Stock Awards and other Awards that have not vested as of the date of
termination shall expire and be forfeited.

(b) In the event of a Termination of Service for Cause, Restricted Stock Awards
and all other Awards granted to a Participant under this Plan not exercised or
vested shall expire and be forfeited.

(c) Upon Termination of Service for reason of Disability or death, all Stock
Options and SARs shall be exercisable as to all shares subject to an outstanding
Award, whether or not then exercisable, and all other Awards, other than any
Award that is intended to qualify as performance-based compensation under Code
Section 162(m), shall become fully vested at the date of Termination of Service.
Options and SARs may be exercised for a period of one year following (or for the
remaining term, if less) Termination of Service, provided, however, that no
Stock Option shall be eligible for treatment as an ISO in the event such Stock
Option is exercised more than one year following termination of employment due
to Disability and provided, further, in order to obtain ISO treatment for Stock
Options exercised by heirs or devisees of an optionee, the optionee's death must
have occurred while employed or within three (3) months of termination of
employment.

(d) Upon Termination of Service for reason of Retirement, all Stock Options and
SARs shall be exercisable as to all shares subject to an outstanding Award
(except those that are subject to performance-based criteria), whether or not
then exercisable at the date of Termination of Service and for a period of one
year (or for the remaining term, if less). All other Awards, other than those
Awards the vesting of which is based on satisfaction of performance-based
conditions subject to Code Section 162(m), shall become fully vested on
Retirement.

(e) The effect of a Change in Control on the vesting or exercisability of Stock
Options, SARs and Restricted Stock Awards and other Awards is as set forth in
Article 4 hereof.



Article 3. Shares Subject to Plan

Section 3.1 Available Shares.  The shares of Stock with respect to which Awards
may be made under the Plan shall be shares currently authorized but unissued,
currently held or, to the extent permitted by applicable law, subsequently
acquired by the Company as treasury shares, including shares purchased in the
open market or in private transactions.

Section 3.2 Share Limitations. 



(a) Share Reserve. Subject to the following provisions of this Section 3.2, the
maximum number of shares of Stock that may be delivered to Participants and
their beneficiaries under this Plan shall be equal to One Million Five Hundred
Thousand (1,500,000) shares of Stock. Any of such shares of Stock may be
delivered pursuant to Stock Options (all of which may be granted as ISOs), and
up to a maximum of Four Hundred Fifty Thousand (450,000) shares of Stock may be
issued pursuant to Restricted Stock Awards or other Awards settled in Stock. The
aggregate number of shares available for grant under this Plan and the number of
shares of Stock subject to outstanding Awards shall be subject to adjustment as
provided in Section 3.4.





(b) Computation of Shares Available. For purposes of this Section 3.2 and in
connection with the granting of a Stock Option or SAR (other than a tandem SAR),
a Restricted Stock Award, or other Award settled in Stock, the number of shares
of Stock available for the granting of additional Stock Options, SARs,
Restricted Stock Awards, or other Awards settled in Stock shall be reduced by
the number of shares of Stock in respect of which the Stock Option, SAR or Award
is granted or denominated. To the extent any shares of Stock covered by an Award
(including Restricted Stock Awards) under the Plan are not delivered to a
Participant or beneficiary for any reason, including because the Award is
forfeited or canceled or because a Stock Option is not exercised, then such
shares shall not be deemed to have been delivered for purposes of determining
the maximum number of shares of Stock available for delivery under the Plan.



Section 3.3 Limitations on Grants to Individuals.





(a) Options and SARs.  The maximum number of shares of Stock that may be subject
to Stock Options or SARs granted to any one Participant during any calendar year
shall be Seven Hundred Thousand (700,000). For purposes of this Section 3.3(a),
if a Stock Option is granted in tandem with an SAR, such that the exercise of
the Stock Option or SAR with respect to a share of Stock cancels the tandem SAR
or Stock Option right, respectively, with respect to such share, the tandem
Stock Option and SAR rights with respect to each share of Stock shall be counted
as covering but one share of Stock for purposes of applying the limitations of
this Section 3.3.





(b) Restricted Stock Awards and Restricted Stock Unit Awards.  The maximum
number of shares of Stock that may be subject to Restricted Stock Awards or
Restricted Stock Unit Awards described under Section 2.1(c) and (d) which are
granted to any one Participant during any calendar year shall be Two Hundred
Twenty-Five Thousand (225,000).



(c) SARs Settled in Cash.  The maximum annual dollar amount that may be payable
to a Participant pursuant to cash settled SARs described under Section 2.1(b)
which are granted to any one Participant during any calendar year shall be Two
Hundred Thousand Dollars ($200,000).

(d) Performance Units or Performance Share Awards. The maximum aggregate Award
of Performance Units or Performance Share Awards that a Participant may receive
in any one plan year shall be Two Hundred Twenty-Five Thousand (225,000) shares
if such Award is payable in shares of Stock, or equal to the value of Two
Hundred Twenty-Five Thousand (225,000) shares of Stock if such Award is payable
in cash or property other than shares of Stock, determined as of the earlier of
vesting or the payout date, as applicable.

Section 3.4 Corporate Transactions

. 



(a) General. In the event any recapitalization, forward or reverse stock split,
reorganization, merger, consolidation, spin-off, combination, repurchase, or
exchange of shares of Stock or other securities, stock dividend or other special
and nonrecurring dividend or distribution (whether in the form of cash,
securities or other property), liquidation, dissolution, or other similar
corporate transaction or event, affects the shares of Stock such that an
adjustment is appropriate in order to prevent dilution or enlargement of the
rights of Participants under the Plan and/or under any Award granted under the
Plan, then the Committee shall, in an equitable manner, adjust any or all of (i)
the number and kind of securities deemed to be available thereafter for grants
of Stock Options, SARs, Restricted Stock Awards, or other Awards in the
aggregate to all Participants and individually to any one Participant, (ii) the
number and kind of securities that may be delivered or deliverable in respect of
outstanding Stock Options, SARs, Restricted Stock Awards, or other Awards and
(iii) the Exercise Price of Stock Options and SARs. In addition, the Committee
is authorized to make adjustments in the terms and conditions of, and the
criteria included in, Stock Options, SARs, Restricted Stock Awards, and other
Awards (including, without limitation, cancellation of Stock Options, SARs,
Restricted Stock Awards, and other Awards in exchange for the in-the-money
value, if any, of the vested portion thereof, or substitution of Stock Options,
SARs or Restricted Stock Awards and other Awards using stock of a successor or
other entity) in recognition of unusual or nonrecurring events (including,
without limitation, events described in the preceding sentence) affecting the
Company or any parent or Subsidiary or the financial statements of the Company
or any parent or Subsidiary, or in response to changes in applicable laws,
regulations, or accounting principles. Unless otherwise determined by the
Committee, any such adjustment to an Award intended to qualify as
"performance-based compensation" shall conform to the requirements of Code
Section 162(m) and the regulations thereunder then in effect.

(b) Merger in which Company is Not Surviving Entity. In the event of any merger,
consolidation, or other business reorganization (including, but not limited to,
a Change in Control) in which the Company is not the surviving entity, unless
otherwise determined by the Committee at any time at or after grant and prior to
the consummation of such merger, consolidation or other business reorganization,
any Stock Options or SARs granted under the Plan which remain outstanding shall
be converted into Stock Options to purchase voting common equity securities of
the business entity which survives such merger, consolidation or other business
reorganization or SARs having substantially the same terms and conditions as the
outstanding Stock Options under this Plan and reflecting the same economic
benefit (as measured by the difference between the aggregate Exercise Price and
the value exchanged for outstanding shares of Stock in such merger,
consolidation or other business reorganization), all as determined by the
Committee prior to the consummation of such merger, provided, however, that the
Committee may, at any time prior to the consummation of such merger,
consolidation or other business reorganization, direct that all, but not less
than all, outstanding Stock Options and SARs be canceled as of the effective
date of such merger, consolidation or other business reorganization in exchange
for a cash payment per share of Stock equal to the excess (if any) of the value
exchanged for an outstanding share of Stock in such merger, consolidation or
other business reorganization over the Exercise Price of the Stock Option or SAR
being canceled.

Section 3.5 Delivery of Shares.  Delivery of shares of Stock or other amounts
under the Plan shall be subject to the following:



(a) Compliance with Applicable Laws.  Notwithstanding any other provision of the
Plan, the Company shall have no obligation to deliver any shares of Stock or
make any other distribution of benefits under the Plan unless such delivery or
distribution complies with all applicable laws (including, the requirements of
the Securities Act), and the applicable requirements of any securities exchange
or similar entity.





(b) Certificates.  To the extent that the Plan provides for the issuance of
shares of Stock, the issuance may be effected on a non-certificated basis, to
the extent not prohibited by applicable law or the applicable rules of any stock
exchange.



Article 4. Change in Control

Section 4.1 Consequence of a Change in Control. Subject to the provisions of
Section 3.4 (relating to the adjustment of shares), and except as otherwise
provided in the Plan or as determined by the Committee and set forth in the in
terms of any Award Agreement:



(a) At the time of an Involuntary Termination of Employment (as defined in
Section 8.1 hereof) (or, as to a Director, Termination of Service as a Director)
following a Change in Control, all Stock Options and SARs then held by the
Participant shall become fully exercisable (subject to the expiration provisions
otherwise applicable to the Stock Option or SAR).





(b) At the time of an Involuntary Termination of Employment (as defined in
Section 8.1 hereof) (or, as to a Director, Termination of Service as a Director)
following a Change in Control, all Restricted Stock Awards described in Section
2.1(c), Restricted Stock Unit Awards described in Section 2.1(d), and Other
Stock-Based Awards described in Section 2.1(g), shall be fully earned and vested
immediately. Notwithstanding the above, any Awards the vesting of which is based
on satisfaction of performance-based conditions will be vested as specified in
subsection (c) hereof.



(c) In the event of a Change in Control, any performance measure attached to an
Award under the Plan shall be deemed satisfied as of the date of the Change in
Control.

Section 4.2 Definition of Change in Control.  For purposes of the Plan, unless
otherwise provided in an Award Agreement, a Change in Control of the Company
shall mean a change in control of a nature that: (i) would be required to be
reported in response to Item 5.01 of the current report on Form 8-K, as in
effect on the date hereof, pursuant to Section 13 or 15(d) of the Securities
Exchange Act of 1934 (the "Exchange Act"); or (ii) without limitation such a
Change in Control shall be deemed to have occurred at such time as (a) any
"person" (as the term is used in Sections 13(d) and 14(d) of the Exchange Act)
is or becomes the "beneficial owner" (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of securities of the Company representing
25% or more of the combined voting power of Company's outstanding securities, or
(b) individuals who constitute the Board on the date hereof (the "Incumbent
Board") cease for any reason to constitute a majority thereof, provided that any
person becoming a director subsequent to the date hereof whose election was
approved by a vote of at least three-quarters of the directors comprising the
Incumbent Board, or whose nomination for election by the Company's stockholders
was approved by the same Nominating Committee serving under an Incumbent Board,
shall be, for purposes of this clause (b), considered as though he were a member
of the Incumbent Board; or (c) a plan of reorganization, merger, consolidation,
sale of all or substantially all the assets of the Company or similar
transaction in which the Company is not the surviving institution occurs or is
implemented; or (d) on or before December 1, 2012, the Company has received a
Nomination Solicitation Notice, as that term is defined in Article II, Section
10 of the Company's Bylaws, which Nomination Solicitation Notice is determined
to have been filed in a timely manner and in compliance with the Company's
Bylaws.



Article 5. Committee



Section 5.1 Administration. The Plan shall be administered by the members of the
Compensation Committee of the Company which shall be comprised of not less than
three Disinterested Board Members. If the Committee consists of fewer than three
Disinterested Board Members, then the Board shall appoint to the Committee such
additional Disinterested Board Members as shall be necessary to provide for a
Committee consisting of at least three Disinterested Board Members. Any members
of the Committee who do not qualify as Disinterested Board Members shall abstain
from participating in any discussion to make or administer Awards that are made
to Participants who at the time of consideration for such Award: (i) are persons
subject to Section 16 of the Exchange Act, or (ii) are reasonably anticipated to
be Covered Employees during the term of the Award; provided, however, that at
least two Disinterested Board Members participate in such discussions. The Board
(or those members of the Board who are "independent directors" under the
corporate governance statutes of any national securities exchange on which the
Company lists its securities) may, in its discretion, take any action and
exercise any power, privilege or discretion conferred on the Committee under the
Plan with the same force and effect under the Plan as if done or exercised by
the Committee.



Section 5.2 Powers of Committee.  The Committee's administration of the Plan
shall be subject to the following:





(a) Subject to the provisions of the Plan, the Committee will have the authority
and discretion to select from among the Company's and its Subsidiaries'
Employees, Directors and service providers those persons who shall receive
Awards, to determine the time or times of receipt, to determine the types of
Awards and the number of shares covered by the Awards, to establish the terms,
conditions, performance criteria, restrictions (including without limitation,
provisions relating to non-competition, non-solicitation and confidentiality),
and other provisions of such Awards (subject to the restrictions imposed by
Article 6) to cancel or suspend Awards and to reduce, eliminate or accelerate
any restrictions or vesting requirements applicable to an Award at any time
after the grant of the Award.





(b) The Committee will have the authority and discretion to interpret the Plan,
to establish, amend and rescind any rules and regulations relating to the Plan,
and to make all other determinations that may be necessary or advisable for the
administration of the Plan.





(c) The Committee will have the authority to define terms not otherwise defined
herein.





(d) Any interpretation of the Plan by the Committee and any decision made by it
under the Plan is final and binding on all persons.





(e) In controlling and managing the operation and administration of the Plan,
the Committee shall take action in a manner that conforms to the charter and
bylaws of the Company and applicable corporate law.



Section 5.3 Delegation by Committee.  Except to the extent prohibited by
applicable law, the applicable rules of a stock exchange or the Plan, or as
necessary to comply with the exemptive provisions of Rule 16b-3 promulgated
under the Exchange Act or Code Section 162(m), the Committee may allocate all or
any portion of its responsibilities and powers to any one or more of its members
and may delegate all or any part of its responsibilities and powers to any
person or persons selected by it, including: (a) delegating to a committee of
one or more members of the Board who are not "outside directors" within the
meaning of Code Section 162(m), the authority to grant Awards under the Plan to
eligible persons who are not persons with respect to whom the Company wishes to
comply with Code Section 162(m); or (b) delegating to a committee of one or more
members of the Board who are not "non-employee directors," within the meaning of
Rule 16b-3, the authority to grant Awards under the Plan to eligible persons who
are not then subject to Section 16 of the Exchange Act.  The acts of such
delegates shall be treated hereunder as acts of the Committee and such delegates
shall report regularly to the Committee regarding the delegated duties and
responsibilities and any Awards so granted. Any such allocation or delegation
may be revoked by the Committee at any time.

Section 5.4 Information to be Furnished to Committee.  As may be permitted by
applicable law, the Company and its Subsidiaries shall furnish the Committee
with such data and information as it determines may be required for it to
discharge its duties.  The records of the Company and its Subsidiaries as to a
Participant's employment, termination of employment, leave of absence,
reemployment and compensation shall be conclusive on all persons unless
determined by the Committee to be manifestly incorrect.  Subject to applicable
law, Participants and other persons entitled to benefits under the Plan must
furnish the Committee such evidence, data or information as the Committee
considers desirable to carry out the terms of the Plan.

Section 5.5 Committee Action. The Committee shall hold such meetings, and may
make such administrative rules and regulations, as it may deem proper. A
majority of the members of the Committee shall constitute a quorum, and the
action of a majority of the members of the Committee present at a meeting at
which a quorum is present, as well as actions taken pursuant to the unanimous
written consent of all of the members of the Committee without holding a
meeting, shall be deemed to be actions of the Committee. All actions of the
Committee shall be final and conclusive and shall be binding upon the Company,
Participants and all other interested parties. Any person dealing with the
Committee shall be fully protected in relying upon any written notice,
instruction, direction or other communication signed by a member of the
Committee or by a representative of the Committee authorized to sign the same in
its behalf.

Article 6. Amendment and Termination

Section 6.1 General.  The Board may, as permitted by law, at any time, amend or
terminate the Plan, and may amend any Award Agreement, provided that no
amendment or termination (except as provided in Section 2.9, Section 3.4 and
Section 6.2) may cause the Award to violate Code Section 409A, or, in the
absence of written consent to the change by the affected Participant (or, if the
Participant is not then living, the affected beneficiary), adversely impair the
rights of any Participant or beneficiary under any Award granted under the Plan
prior to the date such amendment is adopted by the Board; provided, however,
that, no amendment may (a) materially increase the benefits accruing to
Participants under the Plan; (b) materially increase the aggregate number of
securities which may be issued under the Plan, other than pursuant to Section
3.4(c) materially modify the requirements for participation in the Plan, or (d)
expand the types of Stock Options or Awards provided under the Plan unless the
amendment under (a), (b), (c) or (d) above is approved by the Company's
stockholders.

Section 6.2 Amendment to Conform to Law and Accounting Changes.  Notwithstanding
any provision in this Plan or any Award Agreement to the contrary, the Committee
may amend the Plan or an Award Agreement, to take effect retroactively or
otherwise, as deemed necessary or advisable for the purpose of (i) conforming
the Plan or the Award Agreement to any present or future law relating to plans
of this or similar nature (including, but not limited to, Code Section 409A), or
(ii) avoiding an accounting treatment resulting from an accounting pronouncement
or interpretation thereof issued by the Securities Exchange Commission or
Financial Accounting Standards Board subsequent to the adoption of the Plan or
the making of the Award affected thereby, which, in the sole discretion of the
Committee, may materially and adversely affect the financial condition or
results of operations of the Company. By accepting an Award under this Plan,
each Participant agrees and consents to any amendment made pursuant to this
Section 6.2 or Section 2.9 to any Award granted under this Plan without further
consideration or action.

Article 7. General Terms

Section 7.1 No Implied Rights.



(a) No Rights to Specific Assets.  Neither a Participant nor any other person
shall by reason of participation in the Plan acquire any right in or title to
any assets, funds or property of the Company or any Subsidiary whatsoever,
including any specific funds, assets, or other property which the Company or any
Subsidiary, in its sole discretion, may set aside in anticipation of a liability
under the Plan.  A Participant shall have only a contractual right to the shares
of Stock or amounts, if any, payable or distributable under the Plan, unsecured
by any assets of the Company or any Subsidiary, and nothing contained in the
Plan shall constitute a guarantee that the assets of the Company or any
Subsidiary shall be sufficient to pay any benefits to any person.





(b) No Contractual Right to Employment or Future Awards.  The Plan does not
constitute a contract of employment, and selection as a Participant will not
give any participating Employee the right to be retained in the employ of the
Company or any Subsidiary or any right or claim to any benefit under the Plan,
unless such right or claim has specifically accrued under the terms of the
Plan.  No individual shall have the right to be selected to receive an Award
under this Plan, or, having been so selected, to receive a future Award under
this Plan.





(c) No Rights as a Stockholder. Except as otherwise provided in the Plan, no
Award under the Plan shall confer upon the holder thereof any rights as a
stockholder of the Company prior to the date on which the individual fulfills
all conditions for receipt of such rights.



Section 7.2 Transferability

.  Except as otherwise so provided by the Committee, ISOs under the Plan are not
transferable except (i) as designated by the Participant by will or by the laws
of descent and distribution, (ii) to a trust established by the Participant, if
under Code Section 671 and applicable state law, the Participant is considered
the sole beneficial owner of the Stock Option while held in trust, or (iii)
between spouses incident to a divorce or pursuant to a domestic relations order,
provided, however, in the case of a transfer within the meaning of this Section
7.2(iii), the Stock Option shall not qualify as an ISO as of the day of such
transfer. The Committee shall have the discretion to permit the transfer of
Stock Options (other than ISOs) and SARs (other than SARs granted in tandem with
ISOs) under the plan; provided, however, that such transfers shall be limited to
Immediate Family Members of Participants, trusts and partnerships established
for the primary benefit of such family members or to charitable organizations,
and; provided, further, that such transfers are not made for consideration to
the Participant. No other Awards shall be transferable prior to the time that
such Awards vest in the Participant.



Section 7.3 Designation of Beneficiaries.  A Participant hereunder may file with
the Company a written designation of a beneficiary or beneficiaries under this
Plan and may from time to time revoke or amend any such designation
("Beneficiary Designation"). Any designation of beneficiary under this Plan
shall be controlling over any other disposition, testamentary or otherwise
(unless such disposition is pursuant to a domestic relations order); provided,
however, that if the Committee is in doubt as to the entitlement of any such
beneficiary to any Award, the Committee may determine to recognize only the
legal representative of the Participant, in which case the Company, the
Committee and the members thereof shall not be under any further liability to
anyone.

Section 7.4 Non Exclusivity

. Neither the adoption of this Plan by the Board nor the submission of the Plan
to the stockholders of the Company for approval shall be construed as creating
any limitations on the power of the Board or the Committee to adopt such other
incentive arrangements as either may deem desirable, including, without
limitation, the granting of restricted stock or Stock Options otherwise than
under the Plan or an arrangement that is or is not intended to qualify under
Code Section 162(m), and such arrangements may be either generally applicable or
applicable only in specific cases.



Section 7.5 Award Agreement. Each Award granted under the Plan shall be
evidenced by an Award Agreement signed by each Participant. A copy of the Award
Agreement, in any medium chosen by the Committee, shall be provided (or made
available electronically) to the Participant.

Section 7.6 Form and Time of Elections. Unless otherwise specified herein, each
election required or permitted to be made by any Participant or other person
entitled to benefits under the Plan, and any permitted modification, or
revocation thereof, shall be filed with the Company at such times, in such form,
and subject to such restrictions and limitations, not inconsistent with the
terms of the Plan, as the Committee shall require.

Section 7.7 Evidence. Evidence required of anyone under the Plan may be by
certificate, affidavit, document or other information which the person acting on
it considers pertinent and reliable, and signed, made or presented by the proper
party or parties.

Section 7.8 Tax Withholding. Where a Participant is entitled to receive cash or
shares of Stock upon the vesting or exercise of an Award, the Company shall have
the right to require such Participant to pay to the Company the amount of any
tax which the Company is required to withhold with respect to such vesting or
exercise, or, in lieu thereof, to retain, or to sell without notice, a
sufficient number of shares of Stock to cover the minimum amount required to be
withheld. To the extent determined by the Committee and specified in an Award
Agreement, a Participant shall have the right to direct the Company to satisfy
the minimum required federal, state and local tax withholding by, (i) with
respect to a Stock Option or SAR settled in stock, reducing the number of shares
of Stock subject to the Stock Option or SAR (without issuance of such shares of
Stock to the option holder) by a number equal to the quotient of (a) the total
minimum amount of required tax withholding divided by (b) the excess of the Fair
Market Value of a share of Stock on the exercise date over the Exercise Price
per share of Stock; (ii) with respect to a Restricted Stock Award, or any other
Award settled in Stock, withholding a number of shares (based on the Fair Market
Value on the vesting date) otherwise vesting that would satisfy the minimum
amount of required tax withholding, or (iii) with respect to a SAR or other
Award settled in cash, withholding an amount of cash. Provided there are no
adverse accounting consequences to the Company (a requirement to have liability
classification of an Award under SFAS 123(R) is an adverse consequence), a
Participant who is not required to have taxes withheld may require the Company
to withhold in accordance with the preceding sentence as if the Award were
subject to minimum tax withholding requirements.

Section 7.9 Action by Company or Subsidiary.  Any action required or permitted
to be taken by the Company or any Subsidiary shall be by resolution of its board
of directors, or by action of one or more members of the Board (including a
committee of the Board) who are duly authorized to act for the Board, or (except
to the extent prohibited by applicable law or applicable rules of any stock
exchange) by a duly authorized officer of the Company or such Subsidiary.

Section 7.10 Successors.  All obligations of the Company under this Plan shall
be binding upon and inure to the benefit of any successor to the Company,
whether the existence of such successor is the result of a direct or indirect
purchase, merger, consolidation or otherwise, of all or substantially all of the
business, stock, and/or assets of the Company.

Section 7.11 Indemnification.  To the fullest extent permitted by law and the
Company's governing documents or each person who is or shall have been a member
of the Committee, or of the Board, or an officer of the Company to whom
authority was delegated in accordance with Section 5.3, or an Employee of the
Company shall be indemnified and held harmless by the Company against and from
any loss (including amounts paid in settlement), cost, liability or expense
(including reasonable attorneys' fees) that may be imposed upon or reasonably
incurred by him or her in connection with or resulting from any claim, action,
suit, or proceeding to which he or she may be a party or in which he or she may
be involved by reason of any action taken or failure to act under the Plan and
against and from any and all amounts paid by him or her in settlement thereof,
with the Company's approval, or paid by him or her in satisfaction of any
judgment in any such action, suit, or proceeding against him or her, provided he
or she shall give the Company an opportunity, at its own expense, to handle and
defend the same before he or she undertakes to handle and defend it on his or
her own behalf, unless such loss, cost, liability, or expense is a result of his
or her own willful misconduct or except as expressly provided by statute or
regulation. The foregoing right of indemnification shall not be exclusive of any
other rights of indemnification to which such persons may be entitled under the
Company's charter or bylaws, as a matter of law, or otherwise, or any power that
the Company may have to indemnify them or hold them harmless.

Section 7.12 No Fractional Shares.  Unless otherwise permitted by the Committee,
no fractional shares of Stock shall be issued or delivered pursuant to the Plan
or any Award. The Committee shall determine whether cash or other property shall
be issued or paid in lieu of fractional shares or whether such fractional shares
or any rights thereto shall be forfeited or otherwise eliminated.

Section 7.13 Governing Law.  The Plan, all Awards granted hereunder, and all
actions taken in connection herewith shall be governed by and construed in
accordance with the laws of the State of Florida without reference to principles
of conflict of laws, except as superseded by applicable federal law. The federal
and state courts located in Tampa, Florida, shall have exclusive jurisdiction
over any claim, action, complaint or lawsuit brought under the terms of the
Plan. By accepting any Award under this Plan, each Participant, and any other
person claiming any rights under the Plan, agrees to submit himself, and any
such legal action as he shall bring under the Plan, to the sole jurisdiction of
such courts for the adjudication and resolution of any such disputes.

Section 7.14 Benefits Under Other Plans.  Except as otherwise provided by the
Committee or as set forth in a Qualified Retirement Plan, Awards to a
Participant (including the grant and the receipt of benefits) under the Plan
shall be disregarded for purposes of determining the Participant's benefits
under, or contributions to, any Qualified Retirement Plan, non-qualified plan
and any other benefit plans maintained by the Participant's employer. The term
"Qualified Retirement Plan" means any plan of the Company or a Subsidiary that
is intended to be qualified under Code Section 401(a).

Section 7.15 Validity.  If any provision of this Plan is determined to be
illegal or invalid for any reason, said illegality or invalidity shall not
affect the remaining parts hereof, but this Plan shall be construed and enforced
as if such illegal or invalid provision has never been included herein.

Section 7.16 Notice.  Unless otherwise provided in an Award Agreement, all
written notices and all other written communications to the Company provided for
in the Plan or in any Award Agreement, shall be delivered personally or sent by
registered or certified mail, return receipt requested, postage prepaid
(provided that international mail shall be sent via overnight or two-day
delivery), or sent by email or prepaid overnight courier to the Company at its
principal executive office. Such notices, demands, claims and other
communications shall be deemed given:



(a) in the case of delivery by overnight service with guaranteed next day
delivery, the next day or the day designated for delivery;





(b) in the case of certified or registered U.S. mail, five (5) days after
deposit in the U.S. mail; or





(c) in the case of email, the date upon which the transmitting party received
confirmation of receipt; provided, however, that in no event shall any such
communications be deemed to be given later than the date they are actually
received, provided they are actually received. In the event a communication is
not received, it shall only be deemed received upon the showing of an original
of the applicable receipt, registration or confirmation from the applicable
delivery service. Communications that are to be delivered by the U.S. mail or by
overnight service to the Company shall be directed to the attention of the
Company's Chief Executive Officer.



Section 7.17 Forfeiture Events.

(a) The Committee may specify in an Award Agreement that the Participant's
rights, payments, and benefits with respect to an Award shall be subject to
reduction, cancellation, forfeiture or recoupment upon the occurrence of certain
specified events, in addition to any otherwise applicable vesting or performance
conditions of an Award. Such events include, but shall not be limited to,
termination of employment for cause, termination of the Participant's provisions
of Services to the Company or any Subsidiary, violation of material Company or
Subsidiary policies, breach of noncompetition, confidentiality, or other
restrictive covenants that may apply to the Participant, or other conduct of the
Participant that is detrimental to the business or reputation of the Company or
any Subsidiary.

(b) If the Company is required to prepare an accounting restatement due to the
material noncompliance of the Company, as a result of misconduct, with any
financial reporting requirement under the securities laws, any Participant who
is subject to automatic forfeiture under Section 304 of the Sarbanes-Oxley Act
of 2002 shall reimburse the Company the amount of any payment in settlement of
an Award earned or accrued during the twelve (12) month period following the
first public issuance of filing with the Unites States Securities and Exchange
Commission (whichever just occurred) of the financial document embodying such
financial reporting requirement.

In addition, in the event of an accounting restatement, the Committee, in its
sole and exclusive discretion, may require that any Participant reimburse the
Company for all or any part of the amount of any payment in settlement of any
Award granted hereunder.

Article 8. Defined Terms; Construction

Section 8.1 In addition to the other definitions contained herein, unless
otherwise specifically provided in an Award Agreement, the following definitions
shall apply:



(a) "10% Stockholder" means an individual who, at the time of grant, owns stock
possessing more than ten percent (10%) of the total combined voting power of all
classes of stock of the Company.



(b) "Award" means any Stock Option, SAR, Restricted Stock Award, Restricted
Stock Unit Award, Performance Share Award, Performance Unit Award or other Stock
Based Award, or any or all of them, or any other right or interest relating to
stock or cash, granted to a Participant under the Plan.



(c) "Award Agreement" means the document (in whatever medium prescribed by the
Committee) which evidences the terms and conditions of an Award under the Plan.
Such document is referred to as an agreement, regardless of whether a
Participant's signature is required.





(d) "Board" means the Board of Directors of the Company.





(e) "Cause" shall have the meaning described herein. If the Participant is
subject to a written employment agreement (or other similar written agreement)
with the Company or a Subsidiary that provides a definition of termination for
"cause," then, for purposes of this Plan, the term "Cause" shall have meaning
set forth in such agreement. In the absence of such a definition, "Cause" means
(i) the conviction of the Participant of a felony or of any lesser criminal
offense involving moral turpitude; (ii) the willful commission by the
Participant of a criminal or other act that, in the judgment of the Board, will
likely cause substantial economic damage to the Company or any Subsidiary or
substantial injury to the business reputation of the Company or any Subsidiary;
(iii) the commission by the Participant of an act of fraud in the performance of
his duties on behalf of the Company or any Subsidiary; (iv) the continuing
willful failure of the Participant to perform his duties to the Company or any
Subsidiary (other than any such failure resulting from the Participant's
incapacity due to physical or mental illness) after written notice thereof; or
(v) an order of a federal or state regulatory agency or a court of competent
jurisdiction requiring the termination of the Participant's Service with the
Company.





(f) "Change in Control" has the meaning ascribed to it in Section 4.2.





(g) "Code" means the Internal Revenue Code of 1986, as amended, and any rules,
regulations and guidance promulgated thereunder, as modified from time to time.





(h) "Code Section 409A" means the provisions of Section 409A of the Code and any
rules, regulations and guidance promulgated thereunder, as modified from time to
time.





(i) "Committee" means the Committee acting under Article 5.



(j) "Covered Employee" has the meaning given the term in Code Section 162(m),
and shall also include any other Employee who may become a Covered Employee
before an Award vests, as the Committee may determine in its sole discretion.

(k) "Director" means a member of the Board of Directors of the Company or a
Subsidiary.

(l) If the Participant is subject to a written employment agreement (or other
similar written agreement) with the Company or a Subsidiary that provides a
definition of "Disability" or "Disabled," then, except as otherwise provided in
the following sentence, for purposes of this Plan, the terms "Disability" or
"Disabled" shall have meaning set forth in such agreement. In the absence of
such a definition or in the event an Award constitutes Deferred Compensation,
and the settlement of, or distribution of benefits under, such Award is to be
triggered solely by a Participant's Disability, "Disability" or "Disabled" means
that a Participant: (i) is unable to engage in any substantial gainful activity
by reason of any medically determinable physical or mental impairment which can
be expected to result in death or can be expected to last for a continuous
period of not less than twelve (12) months; or (ii) is, by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than twelve (12) months, receiving income replacement benefits for a period of
not less than three (3) months under an accident and health plan covering the
Company's Employees. Except to the extent prohibited under Code Section 409A, if
applicable, the Committee shall have discretion to determine if a termination
due to Disability has occurred.

(m) "Disinterested Board Member" means a member of the Board who: (a) is not a
current Employee of the Company or a Subsidiary; (b) is not a former employee of
the Company who receives compensation for prior Services (other than benefits
under a tax-qualified retirement plan) during the taxable year; (c) has not been
an officer of the Company; (d) does not receive remuneration from the Company or
a Subsidiary, either directly or indirectly, in any capacity other than as a
Director except in an amount for which disclosure would not be required pursuant
to Item 404 of SEC Regulation S-K in accordance with the proxy solicitation
rules of the SEC, as amended or any successor provision thereto; and (e) does
not possess an interest in any other transaction with the Company or its
Subsidiaries, and is not engaged in a business relationship for which disclosure
would be required pursuant to Item 404(a) of SEC Regulation S-K under the proxy
solicitation rules of the SEC, as amended or any successor provision thereto.
The term Disinterested Board Member shall be interpreted in such manner as shall
be necessary to conform to the requirements of section 162(m) of the Code, Rule
16b-3 promulgated under the Exchange Act and the corporate governance standards
imposed on compensation committees under the listing requirements imposed by any
national securities exchange on which the Company lists or seeks to list its
securities.

(n) "Dividend Equivalent Rights" has the meaning ascribed to it in Section 2.7.

(o) "Employee" means any person employed by the Company or any Subsidiary.
Directors who are also employed by the Company or a Subsidiary shall be
considered Employees under the Plan.

(p) "Exchange Act" means the Securities Exchange Act of 1934, as amended from
time to time.



(r) "Exercise Price" means the price established with respect to a Stock Option
or SAR pursuant to Section 2.2.





(s) "Fair Market Value" means, with respect to a share of Stock on a specified
date:



(i) the final reported sales price on the date in question (or if there is no
reported sale on such date, on the last preceding date on which any reported
sale occurred) as reported in the principal consolidated reporting system with
respect to securities listed or admitted to trading on the principal United
States securities exchange on which the shares of Stock are listed or admitted
to trading, as of the close of the market in New York City and without regard to
after-hours trading activity; or

(ii) if the shares of Stock are not listed or admitted to trading on any such
exchange, the closing bid quotation with respect to a share of Stock on such
date, as of the close of the market in New York City and without regard to
after-hours trading activity, or, if no such quotation is provided, on another
similar system, selected by the Committee, then in use; or

(iii) if (i) and (ii) are not applicable, the Fair Market Value of a share of
Stock as the Committee may determine in good faith and in accordance with Code
Section 422 and the applicable requirement of Code Section 409A and the
regulations promulgated thereunder. For purposes of the exercise of a Stock
Option, Fair Market Value on such date shall be the date a notice of exercise is
received by the Company, or if not a day on which the market is open, the next
day that it is open.



(t) A termination of employment by an Employee Participant shall be deemed a
termination of employment for "Good Reason" as a result of the Participant's
resignation from the employ of the Company or any Subsidiary upon the occurrence
of any of the following events following a Change in Control: (a) the failure of
the Company or Subsidiary to appoint or re-appoint or elect or re-elect the
Employee Participant to the position(s) with the Company or Subsidiary held
immediately prior to the Change in Control; (b) a material change in the
functions, duties or responsibilities of the Employee Participant compared to
those functions, duties or responsibilities in effect immediately prior to the
Change in Control; (c) any reduction of the rate of the Employee Participant's
base salary in effect immediately prior to the Change in Control; (d) any
failure (other than due to reasonable administrative error that is cured
promptly upon notice) to pay any portion of the Employee Participant's
compensation as and when due; (e) any change in the terms and conditions of any
compensation or benefit program in which the Employee Participant participated
immediately prior to the Change in Control which, either individually or
together with other changes, has a material adverse effect on the aggregate
value of his total compensation package; or (f) a change in the Employee
Participant's principal place of employment, without his consent, to a place
that is both more than twenty-five (25) miles away from the location of the
Employee Participant's principal office prior to the Change in Control.



(u) "Immediate Family Member" means with respect to any Participant: (a) any of
the Participant's children, stepchildren, grandchildren, parents, stepparents,
grandparents, spouses, former spouses, siblings, nieces, nephews,
mothers-in-law, fathers-in-law, sons-in-law, daughters-in-law, brothers-in-law
or sisters-in-law, including relationships created by adoption; (b) any natural
person sharing the Participant's household (other than as a tenant or employee,
directly or indirectly, of the Participant); (c) a trust in which any
combination of the Participant and persons described in section (a) and (b)
above own more than fifty percent (50%) of the beneficial interests; (d) a
foundation in which any combination of the Participant and persons described in
sections (a) and (b) above control management of the assets; or (e) any other
corporation, partnership, limited liability company or other entity in which any
combination of the Participant and persons described in sections (a) and (b)
above control more than fifty percent (50%) of the voting interests.

(w) "Involuntary Termination of Employment" means the Termination of Service by
the Company or Subsidiary other than a termination for Cause, or termination of
employment by a Participant Employee for Good Reason.

(x) "ISO" has the meaning ascribed to it in Section 2.1(a).

 a. "Non-Qualified Option" means the right to purchase shares of Stock that is
    either (i) granted to a Participant who is not an Employee, or (ii) granted
    to an Employee and either is not designated by the Committee to be an ISO or
    does not satisfy the requirements of Section 422 of the Code.
 b. "Other Stock-Based Awards." An Other-Stock Based Award means an equity-based
    or equity-related Award granted under Section 2.6 not otherwise described by
    the terms of this Plan.
 c. "Participant" means any individual who has received, and currently holds, an
    outstanding Award under the Plan.
 d. "Performance Share Award" has the meaning ascribed to it in Section 2.5(a).
 e. "Performance Unit Award" and "Performance Unit" has the meaning ascribed to
    them in Section 2.5(b).
 f. "Restricted Stock Award" has the meaning ascribed to it in Section 2.3. 
 g. "Restricted Stock Unit Award" and "Restricted Stock Unit" has the meaning
    ascribed to them in Section 2.4.



(hh) "Retirement" means, unless otherwise specified in an Award Agreement,
retirement from employment as an Employee or Service as a Director on or after
the occurrence of any of the following:





(i) the attainment of age 75 by an Employee or Director; or





(ii) the attainment of age 62 by an Employee or Director and the completion of
15 years of continuous employment or Service as an Employee or Director.



Years of employment as an Employee or Service as a Director shall be aggregated
for the purposes of this definition for any years of employment as an Employee
or Service as a Director that did not occur simultaneously.

(ii) "SAR" has the meaning ascribed to it in Section 2.1(b).

(jj) "SEC" means the Securities and Exchange Commission.

(kk) "Securities Act" means the Securities Act of 1933, as amended from time to
time.

(ll) "Service" means service as an Employee, consultant, service provider, or
non-employee Director of the Company or a Subsidiary, as the case may be, and
shall include service as a director emeritus or advisory director.

 a. "Stock" means the common stock of the Company, $0.01 par value per share.
 b. "Stock Option" means an ISO or a Non-Qualified Option.
 c. "Subsidiary" means any corporation, affiliate, or other entity which would
    be a subsidiary corporation with respect to the Company as defined in Code
    Section 424(f) and, other than with respect to an ISO, shall also mean any
    partnership or joint venture in which the Company and/or other Subsidiary
    owns more than fifty percent (50%) of the capital or profits interests.



(pp) "Termination of Service" means the first day occurring on or after a grant
date on which the Participant ceases to be an Employee or Director of, or
service provider to, the Company or any Subsidiary, regardless of the reason for
such cessation, subject to the following:





(i) The Participant's cessation as an Employee or service provider shall not be
deemed to occur by reason of the transfer of the Participant between the Company
and a Subsidiary or between two Subsidiaries.





(ii) The Participant's cessation as an Employee or service provider shall not be
deemed to occur by reason of the Participant's being on a bona fide leave of
absence from the Company or a Subsidiary approved by the Company or Subsidiary
otherwise receiving the Participant's Services, provided such leave of absence
does not exceed six months, or if longer, so long as the Employee retains a
right to reemployment with the Company or Subsidiary under an applicable statute
or by contract. For these purposes, a leave of absence constitutes a bona fide
leave of absence only if there is a reasonable expectation that the Employee
will return to perform services for the Company or Subsidiary. If the period of
leave exceeds six months and the Employee does not retain a right to
reemployment under an applicable statute or by contract, the employment
relationship is deemed to terminate on the first day immediately following such
six month period. For purposes of this sub-section (pp), to the extent
applicable, an Employee's leave of absence shall be interpreted by the Committee
in a manner consistent with Treasury Regulation Section 1.409A-1(h)(1).





(iii) If, as a result of a sale or other transaction, the Subsidiary for whom
Participant is employed (or to whom the Participant is providing services)
ceases to be a Subsidiary, and the Participant is not, following the
transaction, an Employee of the Company or an entity that is then a Subsidiary,
then the occurrence of such transaction shall be treated as the Participant's
Termination of Service caused by the Participant being discharged by the entity
for whom the Participant is employed or to whom the Participant is providing
services.



(iv) A service provider whose Services to the Company or a Subsidiary are
governed by a written agreement with the service provider will cease to be a
service provider at the time the term of such written agreement ends (without
renewal); and a service provider whose Services to the Company or a Subsidiary
are not governed by a written agreement with the service provider will cease to
be a service provider on the date that is ninety (90) days after the date the
service provider last provides Services requested by the Company or any
Subsidiary (as determined by the Committee).



(v) Except to the extent Section 409A of the Code may be applicable to an Award,
and subject to the foregoing paragraph of this sub-section "(pp)," the Committee
shall have discretion to determine if a Termination of Service has occurred and
the date on which it occurred. In the event that any Award under the Plan
constitutes Deferred Compensation (as defined in Section 2.9 hereof), the term
Termination of Service shall be interpreted by the Committee in a manner
consistent with the definition of "Separation from Service" as defined under
Code Section 409A and under Treasury Regulation Section 1.409A-1(h)(ii). For
purposes of this Plan, a "Separation from Service" shall have occurred if the
employer and Participant reasonably anticipate that no further Services will be
performed by the Participant after the date of the Termination of Service
(whether as an employee or as an independent contractor) or the level of further
Services performed will not exceed 49% of the average level of bona fide
Services in the 36 months immediately preceding the Termination of Service. If a
Participant is a "Specified Employee," as defined in Code Section 409A and any
payment to be made hereunder shall be determined to be subject to Code Section
409A, then if required by Code Section 409A, such payment or a portion of such
payment (to the minimum extent possible) shall be delayed and shall be paid on
the first day of the seventh month following Participant's Separation from
Service.



(vi) With respect to a Participant who is a director, cessation as a Director
will not be deemed to have occurred if the Participant continues as a director
emeritus or advisory director.

Section 8.2 In this Plan, unless otherwise stated or the context otherwise
requires, the following uses apply:



(a) actions permitted under this Plan may be taken at any time and from time to
time in the actor's reasonable discretion;





(b) references to a statute shall refer to the statute and any successor
statute, and to all regulations promulgated under or implementing the statute or
its successor, as in effect at the relevant time;





(c) in computing periods from a specified date to a later specified date, the
words "from" and "commencing on" (and the like) mean "from and including," and
the words "to," "until" and "ending on" (and the like) mean "to, but excluding";





(d) references to a governmental or quasi-governmental agency, authority or
instrumentality shall also refer to a regulatory body that succeeds to the
functions of the agency, authority or instrumentality;





(e) indications of time of day mean Tampa, Florida time;





(f) "including" means "including, but not limited to";





(g) all references to sections, schedules and exhibits are to sections,
schedules and exhibits in or to this Plan unless otherwise specified;





(h) all words used in this Plan will be construed to be of such gender or number
as the circumstances and context require;





(i) the captions and headings of articles, sections, schedules and exhibits
appearing in or attached to this Plan have been inserted solely for convenience
of reference and shall not be considered a part of this Plan nor shall any of
them affect the meaning or interpretation of this Plan or any of its provisions;





(j) any reference to a document or set of documents in this Plan, and the rights
and obligations of the parties under any such documents, shall mean such
document or documents as amended from time to time, and any and all
modifications, extensions, renewals, substitutions or replacements thereof; and





(k) all accounting terms not specifically defined herein shall be construed in
accordance with GAAP.



 